[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           OCTOBER 14, 2009
                              No. 08-16523                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 05-00044-CR-T-24-TBM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                   versus

STEVEN R. HARDY,

                                                          Defendant-Appellant.


                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (October 14, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

    Leonard Clark, appointed counsel for Steven R. Hardy, has filed a motion to
withdraw on appeal and filed a brief pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of § 3582(c)(2) relief is AFFIRMED.




                                           2